Case: 4:16-cv-02163-CDP Doc. #: 306 Filed: 05/25/21 Page: 1 of 1 PageID #: 5555




              I Counterclaim defendant (Tonia Haddix) is objecting to
              the court’s decision to hold said counterclaim defendant
              as an indentured servant to PETA to continue caregiving
              for the four chimps that was court ordered and awarded
              to be placed at the Center for Great Apes on October
              17th 2020 via a consent decree, the same consent decree
              that I the counterclaim defendant is being held in
              contempt for not being compliant. Per the 13th
              amendment of the constitution indentured servitude
              became against an Americans constitutional right even
              with a signed consent contract. If this court continues to
              hold said Counterclaim defendant responsible for the
              care of said four chimps then it is electing to infringe
              upon counterclaim defendants constitutional rights.,
              despite objections with explanation why counterclaim
              defendant objected to continuing caring for said four
              chimps.

             Tonia Haddix
             12340 State Rd
             Festus Missouri 63028
             4174401351
             Lazyjet69@yahoo.com
